Case 9:18-cv-80390-WPD Document 223 Entered on FLSD Docket 12/30/2019 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 9:18-CV-80390-WPD

   BENNY BARMAPOV,

                  Plaintiff,
   v.

   GUY AMUIAL, et al.,

         Defendants.
   ___________________________________________/

        ORDER GRANTING PLAINTIFF’S MOTION TO STAY ENFORCEMENT OF
         ATTORNEYS’ FEE AWARDS PENDING FINAL RESOLUTION OF CASE


          THIS CAUSE is before the Court upon Plaintiff’s Motion to Stay Enforcement of

   Attorneys’ Fee Awards Pending Final Resolution of Case, filed on December 11, 2019. [DE

   222] (the “Motion”). The Court has carefully considered the Motion, and is otherwise fully

   advised in the premises. As of the date of this Order, no responses have been filed by Defendants

   and the deadline for such filings has passed. See S.D. Fla. L.R. 1(c). The Court finds good cause

   to grant the Motion.

          Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

          1.      The Motion [DE 222] is GRANTED.

          2.      Conditioned upon the deposit by Barmapov in the Court’s Registry of an aggregate

                  amount of $55,886.67, the enforcement of the Court’s Omnibus Order Adopting

                  and Approving Reports and Recommendations of Magistrate Judge; Granting in

                  Part and Denying in Part Motions for Attorneys’ Fees [DE 221] is stayed pending

                  the final resolution of this case, including all appeals.
Case 9:18-cv-80390-WPD Document 223 Entered on FLSD Docket 12/30/2019 Page 2 of 2




          DONE AND ORDERED in Chambers in Ft. Lauderdale, Broward County, Florida, this

   27th day of December.




   Copies furnished to:
   Counsel of record
